Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of May 8, 2012 is
made and entered into by and between Pacific Coast Energy Company LP, a Delaware
limited partnership (the “Company”), and Pacific Coast Oil Trust, a statutory
trust formed under the laws of the State of Delaware (the “Trust”). Unless
expressly stated otherwise in this Agreement, as used in this Agreement,
references to the “Trustee” mean The Bank of New York Mellon Trust Company,
N.A., in its capacity as trustee (in such capacity, or any successor trustee,
the “Trustee”) of the Trust and not in its individual capacity.

RECITALS

WHEREAS, the Company and the Trust have entered into a Conveyance of Net Profits
Interests and Overriding Royalty Interest of even date herewith (the
“Conveyance”);

WHEREAS, in connection with the execution and delivery of the Conveyance, the
Trust has issued to the Company 38,583,158 trust units representing beneficial
interests in the Trust (“Trust Units”);

WHEREAS, in connection with the Initial Public Offering (as defined below), the
Company is selling 18,500,000 Trust Units, and may sell up to 2,775,000
additional Trust Units if the underwriters of the Initial Public Offering
exercise their over-allotment option (the “Over-Allotment Option”); and

WHEREAS, the Trust has agreed to file a registration statement or registration
statements relating to the sale by the Company and its Transferees (as defined
below) of the 20,083,158 Trust Units held by the Company after the Initial
Public Offering (or such number of Trust Units held by the Company after giving
effect to the Over-Allotment Option, if applicable) (the “Subject Units”).

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, it is agreed as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Affiliate” means, for any specified Person, another Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the specified Person. As used in this definition, the
term “control” (and the correlative terms “controlling,” “controlled by,” and
“under common control”) shall mean the possession, directly or indirectly, of
the right or power to direct or cause the direction of the management and
policies of another Person, whether through ownership of voting securities, by
contract or otherwise.

“Agreement” has the meaning set forth in the preamble hereof.



--------------------------------------------------------------------------------

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which national banking institutions in New York, New York are
closed as authorized or required by law.

“Company” has the meaning set forth in the preamble hereof.

“Conveyance” has the meaning set forth in the recitals hereof.

“Deferral Notice” has the meaning set forth in Section 3(j) hereof.

“Deferral Period” has the meaning set forth in Section 3(j) hereof.

“Demand Notice” has the meaning set forth in Section 2(a) hereof.

“Demand Registration” has the meaning set forth in Section 2(a) hereof.

“Effective Period” means the period commencing on the 180th day after the date
hereof and ending on the date that all Registrable Securities have ceased to be
Registrable Securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.

“Expenses” has the meaning set forth in Section 6(a) hereof.

“Holder” shall mean the Company, its Affiliates that from time to time hold
Registrable Securities and any Transferee of the Company to whom Registrable
Securities are transferred in accordance with the terms of this Agreement, and,
in each case, who continues to be entitled to the rights of a Holder hereunder.

“Indemnified Party” has the meaning set forth in Section 6(d) hereof.

“Indemnifying Party” has the meaning set forth in Section 6(d) hereof.

“Initial Public Offering” means the initial public offering of Trust Units
registered with the SEC by a registration statement on Form S-1 (Registration
No. 333-178928).

“Material Event” has the meaning set forth in Section 3(j) hereof.

“Over-Allotment Option” has the meaning set forth in the recitals hereof.

“Person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, governmental agency,
subdivision, or instrumentality, or other entity or association.

“Piggyback Registration” has the meaning set forth in Section 2(b) hereof.

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A, Rule 430B or Rule

 

2



--------------------------------------------------------------------------------

430C promulgated under the Securities Act), as amended or supplemented by any
amendment, prospectus supplement or free writing prospectus (as defined in Rule
405 promulgated under the Securities Act), including post-effective amendments,
and all materials incorporated by reference or explicitly deemed to be
incorporated by reference in such Prospectus.

“Registrable Securities” means the Subject Units and any securities into or for
which such Subject Units have been converted or exchanged, and any security
issued with respect thereto upon any dividend, split or similar event until, in
the case of any such security, the earliest of (i) its effective registration
under the Securities Act and resale in accordance with the Registration
Statement covering it, (ii) its disposal pursuant to Rule 144 (or any similar
provision then in force, but not Rule 144A) under the Securities Act, (iii) its
sale in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of the securities, (iv) its being
held by the Trust, (v) 10 years after the Company ceases to be an Affiliate of
the Trust or (vi) if such security has been sold in a private transaction in
which the tranferor’s rights under this Agreement are assigned to the Transferee
and such Transferee is not an Affiliate of the Trust, one year following the
transfer of such security to such Transferee.

“Registration Statement” means any registration statement of the Trust,
including any Shelf Registration Statement, that covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or explicitly deemed to be incorporated by reference in such
registration statement.

“Required Information” has the meaning set forth in Section 4(a) hereof.

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

“Shelf Registration Statement” means a Registration Statement for an offering to
be made on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act registering the resale of Registrable Securities from time to
time by Holders thereof.

“Special Counsel” means Latham & Watkins LLP or such other successor counsel as
shall be specified in writing by the Holders of a majority of all Registrable
Securities.

“Subject Units” has the meaning set forth in the recitals hereof.

“Transferee” has the meaning set forth in Section 9(d) hereof.

 

3



--------------------------------------------------------------------------------

“Trust” has the meaning set forth in the preamble hereof.

“Trust Units” has the meaning set forth in the recitals hereof.

“Trustee” has the meaning set forth in the preamble hereof.

Section 2. Demand Registration Rights.

(a) During the Effective Period, the Holders representing a majority of the then
outstanding Registrable Securities may request, by written notice to the Trust
(the “Demand Notice”), that the Trust effect the registration under the
Securities Act of the number of Registrable Securities requested to be so
registered pursuant to the terms and conditions set forth in this Agreement
(each a “Demand Registration”). Following receipt of a Demand Notice for a
Demand Registration, the Trust shall use its reasonable best efforts to file a
Registration Statement as promptly as practicable and shall use its commercially
reasonable efforts to cause such Registration Statement to be declared effective
under the Securities Act as promptly as practicable after the filing thereof.
All Demand Notices made pursuant to this Section 2 will specify the number of
Registrable Securities to be registered, whether or not such Registration
Statement should be a Shelf Registration Statement, and the intended methods of
disposition thereof.

The Holders shall be entitled to a maximum of five Demand Registrations, which
shall include (i) any Demand Registrations for registration pursuant to a Shelf
Registration Statement and (ii) any Demand Registrations that are transferred to
a Transferee in accordance with Section 9(d) hereof. No Demand Registration
shall be deemed to have occurred for purposes of this Section 2(a) if the
Registration Statement relating thereto does not become effective or is not
maintained effective for the period required pursuant to Section 2(d).

(b) Within ten days after receipt by the Trust of a Demand Notice, the Trust
will give notice to the other Holders of such Demand Registration. Such notice
shall describe such securities and specify the form, manner and other relevant
aspects of such proposed registration. Each Holder may, by written response
delivered to the Trust within twenty days after the receipt by such Holder of
any such notice, request that all or a specified part of the Registrable
Securities held by such Holder be included in such Demand Registration (a
“Piggyback Registration”). Such response shall also specify the intended method
of disposition of such Registrable Securities. The Trust thereupon will use
commercially reasonable efforts to effect the registration under the Securities
Act of all Registrable Securities which the Trust has been so requested to
register by the Holders to the extent required to permit the disposition (in
accordance with the intended methods thereof as aforesaid) of the Registrable
Securities to be so registered. No registration of Registrable Securities of the
Holders effected by Piggyback Registration under this Section 2(b) shall relieve
the Trust of any of its obligations to effect registrations of Registrable
Securities of the Holders pursuant to, or reduce the total number of Demand
Registrations to which the Holders continue to remain entitled under,
Section 2(a) hereof.

 

4



--------------------------------------------------------------------------------

(c) If any of the Registrable Securities registered pursuant to a Demand
Registration are to be sold in a firm commitment underwritten offering, and the
managing underwriter or underwriters advise the Holders of such securities in
writing that in its view the total number or dollar amount of Registrable
Securities proposed to be sold in such offering is such as to adversely affect
the success of such offering (including, without limitation, securities proposed
to be included by other Holders of Registrable Securities entitled to include
securities in such Registration Statement pursuant to incidental or piggyback
registration rights), then there shall be included in such firm commitment
underwritten offering the number or dollar amount of Registrable Securities that
in the opinion of such managing underwriter can be sold without adversely
affecting such offering, and such number of Registrable Securities shall be
allocated as follows:

(i) first, the securities for which inclusion in such Demand Registration for
which the Demand Notice was submitted; and

(ii) second, the securities for which inclusion in any Piggyback Registration
for which a notice was submitted in accordance with this Agreement pro rata
among the Registrable Securities requested to be included in such Piggyback
Registration.

(d) The Trust shall use commercially reasonable efforts to maintain the
effectiveness of the Registration Statement with respect to any Demand
Registration for a period of at least ninety days (or three years if a Shelf
Registration Statement is requested) after the effective date thereof or such
shorter period in which all Registrable Securities included in such Registration
Statement have actually been sold or all Registrable Securities have ceased to
be Registrable Securities; provided, however, that such period shall be extended
for a period of time equal to the period the holder of Registrable Securities
refrains from selling any securities included in such registration at the
request of the Trust pursuant to this Agreement, except that with respect to a
Shelf Registration Statement on Form S-3 that becomes effective automatically
pursuant to Rule 462(e) under the Securities Act, such period may not be
extended beyond three years after the effective date thereof or such shorter or
longer period as may be subsequently permitted by the SEC.

(e) Notwithstanding the foregoing, if the Trust shall furnish to the Holders
requesting a registration pursuant to this Section 2 within 30 days of receiving
such request a certificate signed by the Trust stating that in the good faith
judgment of the Trustee it would be detrimental to the Trust and its unitholders
for such Registration Statement to be filed and it is therefore beneficial to
defer the filing of such Registration Statement, the Trust shall have the right
to defer such filing for up to two periods of not more than 30 days each after
receipt of each request of the Holders; provided, however, that the Trust may
not use this right more than once (for a total of up to 60 days) in any 12-month
period. If the Trust shall so postpone the filing of a Registration Statement,
the demanding Holders shall have the right to withdraw the request for
registration by giving written notice to the Trust within 20 days of the
anticipated termination date of the postponement period, as provided in the
certificate delivered by the Trust, and in the event of such withdrawal, such
request shall not reduce the number of available registrations with respect to
the Holders under this Section 2

 

5



--------------------------------------------------------------------------------

Section 3. Registration Procedures. In connection with the registration
obligations of the Trust under Section 2 hereof, during the Effective Period,
the Trust shall:

(a) Prepare and file with the SEC, no later than 45 days after receiving the
Demand Notice, a Registration Statement or Registration Statements, including,
if so requested by the applicable Holders, a Shelf Registration Statement, on
any appropriate form under the Securities Act available for the sale of the
Registrable Securities by the Holders thereof in accordance with the intended
method or methods of distribution thereof, and use commercially reasonable
efforts to cause each such Registration Statement to become effective as
promptly as practicable after filing and remain effective as provided herein;
provided that before filing any Registration Statement or Prospectus or any
amendments or supplements thereto with the SEC (but excluding reports filed with
the SEC under the Exchange Act), furnish to the Holders, the Special Counsel and
the managing underwriter or underwriters, if any, copies of all such documents
proposed to be filed at least five Business Days prior to the filing of such
Registration Statement or amendment thereto or Prospectus or supplement thereto.

(b) Subject to Section 3(j), prepare and file with the SEC such amendments and
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement continuously effective during the period
provided herein with respect to the disposition of all securities covered by
such Registration Statement; cause the related Prospectus to be supplemented by
any required prospectus supplement or free writing prospectus, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act; and use commercially reasonable efforts to
comply with the provisions of the Securities Act applicable to the Trust with
respect to the disposition of all securities covered by such Registration
Statement during the period provided herein with respect to the disposition of
all securities covered by such Registration Statement in accordance with the
intended methods of disposition by the sellers thereof set forth in such
Registration Statement as so amended or such Prospectus as so supplemented.

(c) Subject to Section 3(j), from and after the date a Registration Statement is
declared effective, the Trust shall, as promptly as practicable after the date
the Required Information is delivered pursuant to Section 4 hereof and in
accordance with this Section 3(c):

(i) if required by applicable law, file with the SEC a post-effective amendment
to the Registration Statement or prepare and, if required by applicable law,
file a supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that the Holder delivering such Required Information is named as a selling
securityholder in the Registration Statement and the related Prospectus in such
a manner as to permit such Holder to deliver such Prospectus to purchasers of
the Registrable Securities in accordance with applicable law and, if the Trust
shall file a post-effective amendment to the Registration Statement, use
commercially reasonable efforts to cause such post-effective amendment to be
declared effective under the Securities Act as promptly as is practicable; and

(ii) provide such Holder copies of any documents filed pursuant to
Section 3(c)(i);

 

6



--------------------------------------------------------------------------------

provided, that, if the Required Information is delivered during a Deferral
Period, the Trust shall so inform the Holder delivering such Required
Information. The Trust shall notify such Holder as promptly as practicable after
the effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 3(c)(i). Notwithstanding anything contained herein to the
contrary, the Trust shall be under no obligation to name any Holder that has
failed to deliver the Required Information in the manner set forth in Section 4
hereof as a selling securityholder in any Registration Statement or related
Prospectus.

(d) As promptly as practicable, give notice to the Holders, the Special Counsel
and the managing underwriter or underwriters, if any, (i) when any Prospectus,
Registration Statement or post-effective amendment to a Registration Statement
has been filed with the SEC and, with respect to a Registration Statement or any
post-effective amendment thereto, when the same has been declared effective,
(ii) of any request, following the effectiveness of any Registration Statement
under the Securities Act, by the SEC or any other federal or state governmental
authority for amendments or supplements to any Registration Statement or related
Prospectus, (iii) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Registration Statement or the initiation or threatening of any proceedings for
that purpose, (iv) of the receipt by the Trust of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (v) of the occurrence of, but
not the nature of or details concerning, a Material Event and (vi) of the
determination by the Trust that a post-effective amendment to a Registration
Statement will be filed with the SEC, which notice may, at the discretion of the
Trust (or as required pursuant to Section 3(j)), state that it constitutes a
Deferral Notice, in which event the provisions of Section 3(j) shall apply.

(e) Use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction in which they have been
qualified for sale, in either case as promptly as practicable, and provide
prompt notice to each Holder of the withdrawal of any such order.

(f) If requested by the managing underwriters, if any, or the Holders of the
Registrable Securities being sold in connection with an underwritten offering,
promptly include in a prospectus supplement or post-effective amendment such
information as the managing underwriters, if any, and such Holders may
reasonably request in order to permit the intended method of distribution of
such securities and make all required filings of such prospectus supplement or
such post-effective amendment as soon as practicable after the Trust has
received such request; provided, however, that the Trust shall not be required
to take any actions under this Section 3(f) that are not, in the opinion of
counsel for the Trust, in compliance with applicable law.

(g) As promptly as practicable furnish to each Holder, the Special Counsel and
each managing underwriter, if any, upon request, at least one conformed copy of
the Registration Statement and any amendment thereto, including exhibits and, if
requested, all documents incorporated or deemed to be incorporated therein by
reference.

 

7



--------------------------------------------------------------------------------

(h) Deliver to each Holder, the Special Counsel and each managing underwriter,
if any, in connection with any sale of Registrable Securities pursuant to a
Registration Statement as many copies of the Prospectus relating to such
Registrable Securities (including each preliminary Prospectus) and any amendment
or supplement thereto as such Persons may reasonably request; and the Trust
hereby consents (except during such periods that a Deferral Notice is
outstanding and has not been revoked and subject to Section 3(j)(ii) hereof) to
the use of such Prospectus or each amendment or supplement thereto by each
Holder and the underwriters, if any, in connection with any offering and sale of
the Registrable Securities covered by such Prospectus or any amendment or
supplement thereto in the manner set forth therein.

(i) Prior to any public offering of the Registrable Securities pursuant to a
Registration Statement, use commercially reasonable efforts to register or
qualify or cooperate with the Holders, the Special Counsel and the underwriters,
if any, in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as any Holder or underwriter reasonably requests in writing (which
request may be included with the Required Information); prior to any public
offering of the Registrable Securities pursuant to the Registration Statement,
use commercially reasonable efforts to keep each such registration or
qualification (or exemption therefrom) effective during the period provided
herein with respect to the disposition of all securities covered by such
Registration Statement in connection with such Holder’s offer and sale of
Registrable Securities pursuant to such registration or qualification (or
exemption therefrom) and do any and all other acts or things reasonably
necessary or advisable to enable the disposition in such jurisdictions of such
Registrable Securities in the manner set forth in the relevant Registration
Statement and the related Prospectus; provided that neither the Trust nor the
Trustee will be required to (i) qualify as a foreign entity or as a dealer in
securities in any jurisdiction where it would not otherwise be required to
qualify but for this Agreement or (ii) take any action that would subject it to
general service of process or to taxation in any such jurisdiction where it is
not then so subject.

(j) Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of any Registration Statement or the initiation of proceedings
with respect to any Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (B) the occurrence of any event or the existence of any fact as
a result of which (x) any Registration Statement shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(y) any Prospectus shall contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading (a “Material Event”), or (C) the occurrence or
existence of any pending corporate development of the Trust that, in the
reasonable discretion of the Trustee, makes it appropriate to suspend the
availability of any Registration Statement and the related Prospectus, the Trust
shall:

(i) in the case of clause (B) above, subject to clause (ii) below, as promptly
as practicable prepare and file, if necessary pursuant to applicable law, a
post-effective amendment to such Registration Statement or a supplement to the
related Prospectus or any document incorporated therein by reference or file any
other required document that would be incorporated by reference into such
Registration Statement and Prospectus so

 

8



--------------------------------------------------------------------------------

that such Registration Statement does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, and, in the case of a
post-effective amendment to a Registration Statement, subject to clause
(ii) below, use commercially reasonable efforts to cause it to be declared
effective as promptly as practicable; and

(ii) give notice to the Holders and the Special Counsel, if any, that the
availability of any Registration Statement is suspended (a “Deferral Notice”)
and, upon receipt of any Deferral Notice, each Holder agrees not to sell any
Registrable Securities pursuant to the Registration Statement until such
Holder’s receipt of copies of the supplemented or amended Prospectus provided
for in clause (i) above, or until it is advised in writing by the Trust that the
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus, in which case such Holder will use the Prospectus as so
supplemented or amended in connection with any offering and sale of Registrable
Securities covered thereby.

The Trust shall use commercially reasonable efforts to ensure that the use of
the Prospectus may be resumed (x) in the case of clause (A) above, as promptly
as is practicable, (y) in the case of clause (B) above, as soon as, in the sole
judgment of the Trustee, public disclosure of such Material Event would not be
prejudicial to or contrary to the interests of the Trust or, if necessary to
avoid unreasonable burden or expense, as soon as practicable thereafter, and
(z) in the case of clause (C) above, as soon as, in the reasonable discretion of
the Trustee, such suspension is no longer appropriate. The Trust shall be
entitled to exercise its right under this Section 3(j) to suspend the
availability of any Registration Statement or any Prospectus (the “Deferral
Period”) for use by any Holder.

(k) If reasonably requested by a Holder or any underwriter participating in any
disposition of Registrable Securities, if any, in writing in connection with a
disposition by such Holder of Registrable Securities pursuant to a Registration
Statement, make reasonably available for inspection during normal business hours
by a representative for such Holder(s) of such Registrable Securities, any
broker-dealers, underwriters, attorneys and accountants retained by such
Holder(s), and any attorneys or other agents retained by a broker-dealer or
underwriter engaged by such Holder(s), all relevant financial and other records
and pertinent corporate documents and properties of the Trust, and cause the
appropriate officers, directors and employees of the Trustee to make reasonably
available for inspection during normal business hours on reasonable notice all
relevant information reasonably requested by such representative for the
Holder(s), or any such broker-dealers, underwriters, attorneys or accountants in
connection with such disposition, in each case as is customary for similar “due
diligence” examinations; provided that (i) the Trustee shall not be obligated to
make available for inspection any information that, based on the reasonable
advice of counsel to the Trustee, could subject the Trustee to the loss of
attorney-client privilege with respect thereto and (ii) such Persons shall first
agree in writing with the Trustee that all information shall be kept
confidential by such

 

9



--------------------------------------------------------------------------------

Persons and shall be used solely for the purposes of exercising rights under
this Agreement, unless (a) disclosure of such information is required by court
or administrative order or is necessary to respond to inquiries of regulatory
authorities, (b) disclosure of such information is required by law (including
any disclosure requirements pursuant to federal securities laws in connection
with the filing of any Registration Statement or the use of any Prospectus
referred to in this Agreement) or (c) such information becomes generally
available to the public other than as a result of a disclosure or failure to
safeguard by any such Person; and provided further that the foregoing inspection
and information gathering shall, to the greatest extent possible, be coordinated
on behalf of all the Holders and the other parties entitled thereto by Special
Counsel, if any, or another representative selected by the Holders of a majority
of Registrable Securities being registered pursuant to such Registration
Statement. Any Person legally compelled or required by administrative or court
order or by a regulatory authority to disclose any such confidential information
made available for inspection shall provide the Trustee with prompt prior
written notice of such requirement so that the Trustee may seek a protective
order or other appropriate remedy.

(l) Use its best efforts to comply with all applicable rules and regulations of
the SEC and make generally available to the Trust’s securityholders earnings
statements (which need not be audited) satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) for a 12-month period commencing on the
first day of the first fiscal quarter of the Trust commencing after the
effective date of a Registration Statement, which statements shall be made
available no later than the next succeeding Business Day after such statements
are required to be filed with the SEC.

(m) Cooperate with each Holder and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities sold or to be sold pursuant to a Registration Statement,
which certificates shall not bear any restrictive legends stating that the
Registrable Securities evidenced by the certificates are “restricted securities”
(as defined by Rule 144), and cause such Registrable Securities to be registered
in such names as such Holder or the managing underwriters, if any, may request
in writing at least two Business Days prior to any sale of such Registrable
Securities.

(n) Provide a CUSIP number for all Registrable Securities covered by each
Registration Statement not later than the effective date of such Registration
Statement.

(o) Cooperate with and assist each Holder, the Special Counsel and any
underwriters participating in any disposition of Registrable Securities in any
filings required to be made with the Financial Industry Regulatory Authority
(“FINRA”) in connection with the filing or effectiveness of any Registration
Statement, any post-effective amendment thereto or any offer or sale of Trust
Units thereunder.

(p) In the case of a proposed sale pursuant to a Registration Statement
involving an underwritten offering, the Trust shall enter into such customary
agreements on behalf of the Trust (including, if requested, an underwriting
agreement in reasonably customary form containing standard representations and
warranties, covenants and indemnities of the Trust similar to those
representations and warranties, covenants and indemnities given by issuers of
securities in underwritten offerings of securities) and take all such other
action, if any, as Holders

 

10



--------------------------------------------------------------------------------

of a majority of the Registrable Securities being sold or any managing
underwriters reasonably shall request in order to facilitate any disposition of
the Registrable Securities pursuant to such Registration Statement, including,
without limitation, (i) using commercially reasonable efforts to cause its
counsel to deliver an opinion or opinions in reasonably customary form,
(ii) using its reasonable best efforts to cause its officers to execute and
deliver all customary documents and certificates on behalf of the Trust and
(iii) using its reasonable best efforts to cause the Trust’s independent public
accountants to provide a comfort letter or letters in reasonably customary form.

(q) Use reasonable best efforts to support the marketing of the Registrable
Securities covered by the Registration Statement.

(r) Upon (i) the filing of any Registration Statement and (ii) the effectiveness
of any Registration Statement, announce the same, in each case by press release
to Reuters Economic Services and Bloomberg Business News.

(s) Use commercially reasonable efforts to cause all such Registrable Securities
to be listed on each securities exchange or quotation system on which similar
securities issued by the Trust are listed or traded.

Section 4. Holder’s Obligations.

(a) Each Holder agrees that if such Holder wishes to sell Registrable Securities
pursuant to a Registration Statement and related Prospectus, it will do so only
in accordance with this Section 4 and Section 3(j) hereof. The Trust may require
each seller of Registrable Securities as to which any registration is being
effected to furnish to the Trust in writing such information required in
connection with such registration regarding such seller and the distribution of
such Registrable Securities as the Trust may, from time to time, reasonably
request in writing (the “Required Information”) and the Trust may exclude from
such registration the Registrable Securities of any seller who fails to furnish
such information within a reasonable time after receiving such request. In
addition, following the date that a Registration Statement is declared
effective, each Holder wishing to sell Registrable Securities pursuant to a
Registration Statement and related Prospectus agrees to deliver, at least seven
Business Days prior to any intended distribution of Registrable Securities under
the Registration Statement, to the Trust any additional Required Information as
the Trust may reasonably request so that the Trust may complete or amend the
information required by any Registration Statement.

(b) Each Holder agrees, by acquisition of the Registrable Securities, that no
Holder shall be entitled to sell any of such Registrable Securities pursuant to
a Registration Statement or to receive a Prospectus relating thereto unless such
Holder has furnished the Trust with the Required Information as required
pursuant to this Section 4 and the information set forth in the next sentence.
Each Holder agrees promptly to furnish to the Trust all information required to
be disclosed in order to make the information previously furnished to the Trust
by such Holder not misleading and any other information regarding such Holder
and the distribution of such Registrable Securities as the Trust may from time
to time reasonably request. Any sale of any Registrable Securities by any Holder
shall constitute a representation and warranty by such Holder that the
information relating to such Holder and its plan of distribution is as set forth
in

 

11



--------------------------------------------------------------------------------

the Prospectus delivered by such Holder in connection with such disposition,
that such Prospectus does not as of the time of such sale contain any untrue
statement of a material fact relating to or provided by such Holder or its plan
of distribution and that such Prospectus does not as of the time of such sale
omit to state any material fact relating to or provided by such Holder or its
plan of distribution necessary in order to make the statements in such
Prospectus relating to or provided by such Holder, in the light of the
circumstances under which they were made, not misleading.

Section 5. Registration Expenses. Subject to the last sentence of this
Section 5, the Company shall bear all out-of-pocket fees and expenses incurred
in connection with the performance by the Trust of its obligations under this
Agreement whether or not any Registration Statement is declared effective. Such
fees and expenses shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses (x) with respect
to filings required to be made with FINRA and (y) of compliance with federal and
state securities or Blue Sky laws (including, without limitation, reasonable
fees and disbursements of the Special Counsel, if any, in connection with Blue
Sky qualifications of the Registrable Securities under the laws of such
jurisdictions as Holders of a majority of the Registrable Securities being sold
pursuant to a Registration Statement may designate)), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company), (iii) duplication expenses relating to copies of any Registration
Statement or Prospectus delivered to any Holders hereunder, (iv) fees and
disbursements of counsel for the Trust and the Special Counsel, if any, in
connection with any Registration Statement, (v) fees of accountants and reserve
engineers for consents and cold comfort and (vi) the fees and expenses incurred
in connection with the listing by the Trust of the Registrable Securities on any
securities exchange on which similar securities of the Trust are then listed.
However, the Trust shall pay the internal expenses of the Trustee (including,
without limitation, all salaries and expenses of officers and employees
performing legal or accounting duties), the expense of any annual audit and
annual reserve report and the other fees and expenses of the accountants and
independent reserve engineers for the Trust not covered by clause (v) of the
preceding sentence, the fees and expenses of any Person, including special
experts, retained by the Trust and the fees and expenses of any transfer agent
for the Registrable Securities. Notwithstanding the provisions of this
Section 5, each seller of Registrable Securities shall pay its own selling
expenses, including any underwriting discounts and commissions, all registration
expenses to the extent required by applicable law and, except as otherwise
provided herein, fees and expenses of such seller’s counsel.

Section 6. Indemnification and Contribution.

(a) Indemnification by the Trust. The Trust shall indemnify and hold harmless
the Company, each Holder and each Person, if any, who controls the Company or
any Holder within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities (including, without limitation, any reasonable legal or
other expenses reasonably incurred in connection with defending or

 

12



--------------------------------------------------------------------------------

investigating any such action or claim) (“Expenses”) to which the Company, any
Holder or any controlling Person of the Company or any Holder may become
subject, under or with respect to the Securities Act, the Exchange Act, any
other federal or state securities law or otherwise, insofar as such Expenses are
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement at the date and time as of which such
Registration Statement was declared effective by the SEC, any preliminary
Prospectus or the Prospectus, or caused by any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein (in the case of a preliminary Prospectus or
Prospectus, in light of the circumstances under which they were made), not
misleading, but in each case only with respect to written information relating
to the Trust furnished by or on behalf of the Trust specifically for inclusion
in the documents referred to in the foregoing indemnity. Subject to Section 6(e)
of this Agreement, the Trust shall reimburse the Company, the Holders and any
controlling Persons thereof for any legal or other expenses reasonably incurred
by the Company, the Holders or any controlling Persons thereof in connection
with the investigation or defense of any Expenses with respect to which the
Company and the Holders or any controlling Persons thereof is entitled to
indemnity by the Trust under this Agreement. The Trustee shall have no
indemnification obligations under this Agreement, or any liability for failure
of the Trust to satisfy its obligations under this Agreement.

(b) Indemnification by the Company. The Company shall indemnify and hold
harmless each Holder (other than the Company), the Trust and the Trustee and any
agents thereof, individually and as trustee, as the case may be, and each
Person, if any, who controls such Holder, the Trust or the Trustee within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any Expenses to which such Holder, the Trust, the Trustee
or any agent thereof or any controlling Person of such Holder, the Trust or the
Trustee may become subject, under or with respect to the Securities Act, the
Exchange Act, any other federal or state securities law or otherwise, insofar as
such Expenses are caused by (i) an untrue statement or alleged untrue statement
of a material fact contained in any Registration Statement or an omission or
alleged omission to state a material fact required to be stated in or necessary
to make the statements therein not misleading at the date and time as of which
such Registration Statement was declared effective by the SEC, (ii) an untrue
statement or alleged untrue statement of a material fact contained in any
preliminary Prospectus or any Prospectus or an omission or alleged omission to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading as of the
date of such preliminary Prospectus or Prospectus and as of the closing of the
sale of Trust Units sold thereunder or (iii) any untrue statement or alleged
untrue statement of a material fact contained in any other filing, report or
other action taken with respect to the Securities Act, the Exchange Act or any
other federal or state securities law, the listing of the Trust Units on the New
York Stock Exchange or another national securities exchange or any omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Company shall not be liable to and shall not indemnify the Holders (other
than the Company), the Trustee or any agents or controlling Persons thereof,
individually or as trustee, as the case may be, in any such case under the
preceding clauses (i) and (ii) of this Section 6(b) to the extent that any such
Expense arises out of, is based upon or is connected with information relating
to (a) the Trustee in its individual capacity or (b) such Holder, in either case
prepared or furnished by the Trustee or such Holder, as the case may be,
expressly for use in any Registration Statement, any preliminary Prospectus

 

13



--------------------------------------------------------------------------------

or any Prospectus; and provided, further, that the Company shall not be liable
to the Holders (other than the Company), the Trustee or any agents or
controlling Persons thereof, individually or as trustee, as the case may be, in
any such case under the preceding clause (iii) of this Section 6(b) to the
extent that any such Expense arises out of, is based upon or is connected with
information relating to (a) the Trustee in its individual capacity prepared or
furnished by the Trustee and the Trustee is found liable or (b) such Holder
prepared or furnished by such Holder and such Holder is found liable. Subject to
Section 6(e) of this Agreement, the Company shall reimburse the Holders (other
than the Company), the Trust and the Trustee and any agents or controlling
Persons thereof for any legal or other expenses reasonably incurred by the
Holders (other than the Company), the Trust and the Trustee or any agent or
controlling Persons thereof in connection with the investigation or defense of
any Expenses with respect to which the Holders (other than the Company), the
Trust and the Trustee or any agent or controlling Persons thereof is entitled to
indemnity by the Company under this Agreement.

(c) Indemnification by Certain of the Holders. Each Holder (other than the
Company), severally and not jointly, shall indemnify and hold harmless the
Company, the Trust, the Trustee and any agents thereof, individually and as
trustee, and any other Holder and each Person, if any, who controls the Company,
the Trust, the Trustee and any agents thereof, individually and as trustee, or
any other Holder within the meaning of either Section 15 of the Securities Act
or Section 20 of the Exchange Act, from and against any and all Expenses to
which the Company, the Trust, the Trustee and any agents thereof, individually
and as trustee, any other Holder or any controlling Person of the Company, the
Trust, the Trustee and any agents thereof, individually and as trustee, or any
other Holder may become subject, under or with respect to the Securities Act,
the Exchange Act, any other federal or state securities law or otherwise,
insofar as such Expenses are caused by any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement at the date
and time as of which such Registration Statement was declared effective by the
SEC, any preliminary Prospectus or the Prospectus, or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein (in the case of a
preliminary Prospectus or Prospectus, in light of the circumstances under which
they were made), not misleading, but in each case only with respect to written
information relating to such Holder (other than the Company) furnished by or on
behalf of such Holder specifically for inclusion in the documents referred to in
the foregoing indemnity. Subject to Section 6(e) of this Agreement, such Holder
shall reimburse the Company, the Trust, the Trustee and any agents thereof,
individually and as trustee, the other Holders and any agents or controlling
Persons thereof for any legal or other expenses reasonably incurred by the
Company, the Trust, the Trustee and any agents thereof, individually and as
trustee, the other Holders or any agent or controlling Persons thereof in
connection with the investigation or defense of any Expenses with respect to
which the Company, the Trust, the Trustee and any agents thereof, individually
and as trustee, and the other Holders or any agent or controlling Persons
thereof is entitled to indemnity by such Holder under this Agreement.

(d) Conduct of Indemnification Proceedings. In case any proceeding (including
any governmental investigation) shall be instituted involving any Person in
respect of which indemnity may be sought pursuant to Section 6(a), 6(b) or 6(c)
hereof, such Person (the “Indemnified Party”) shall promptly notify the Person
against whom such indemnity may be sought (the “Indemnifying Party”) in writing
and the Indemnifying Party, upon request of the

 

14



--------------------------------------------------------------------------------

Indemnified Party, shall retain counsel reasonably satisfactory to the
Indemnified Party and shall pay the reasonable fees and disbursements of such
counsel related to such proceeding. In any such proceeding, any Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) the named parties to any such proceeding
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them,
other than solely by virtue of the rights and obligations of the Indemnifying
Party and the Indemnified Party under this Section 6. It is understood that the
Indemnifying Party shall not, in respect of the legal expenses of any
Indemnified Party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by, in the case of parties
indemnified pursuant to Section 6(a), the Holders of a majority of the
Registrable Securities covered by the Registration Statement held by Holders
that are indemnified parties pursuant to Section 6(a) and, in the case of
parties indemnified pursuant to Section 6(b) or Section 6(c), the Trustee. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final, non-appealable judgment for the plaintiff, the Indemnifying
Party agrees to indemnify the Indemnified Party from and against any Expenses by
reason of such settlement or judgment. No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such proceeding.

(e) Contribution. To the extent that the indemnification provided for in
Section 6(a), 6(b) or 6(c) is unavailable to an Indemnified Party or
insufficient in respect of any Expenses referred to therein, then each
Indemnifying Party under such paragraph, in lieu of indemnifying such
Indemnified Party thereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Expenses (i) in such proportion as is
appropriate to reflect the relative benefits received by the Indemnifying Party
or Indemnifying Parties on the one hand and the Indemnified Party or Indemnified
Parties on the other hand or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Indemnifying Party or Indemnifying Parties on the one
hand and of the Indemnified Party or Indemnified Parties on the other hand in
connection with the statements or omissions that resulted in such Expenses, as
well as any other relevant equitable considerations. The relative fault of the
Company and the other Holders on the one hand and the Trust on the other hand
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact required to be stated or necessary in order to make the
statements (in the case of a preliminary Prospectus or Prospectus, in light of
the circumstances under which they were made) not misleading, relates to
information supplied by the Company, the other Holders or by the Trust, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Holders’ respective
obligations to contribute pursuant to this Section 6 are several in proportion
to the respective number of Registrable Securities they have sold pursuant to a
Registration Statement, and not joint.

 

15



--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(e) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an Indemnified Party as a result of the Expenses referred to
in the immediately preceding paragraph shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such Indemnified Party in connection with investigating or defending any such
action or claim. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

(f) The remedies provided for in this Section 6 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to an Indemnified
Party at law or in equity, hereunder or otherwise.

(g) The indemnity and contribution provisions contained in this Section 6 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder,
any Person controlling the Company or any other Holder or any Affiliate of the
Company or any other Holder or by or on behalf of the Trustee, its officers or
directors or any Person controlling the Trustee and (iii) the sale of any
Registrable Securities by any Holder.

Section 7. Information Requirements. The Trust covenants that, if at any time
before the end of the Effective Period the Trust is not subject to the reporting
requirements of the Exchange Act, it will cooperate with any Holder and take
such further reasonable action as any Holder may reasonably request in writing
(including, without limitation, making such reasonable representations as any
such Holder may reasonably request), all to the extent required from time to
time to enable such Holder to sell Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 or Rule 144A under the Securities Act and customarily taken in
connection with sales pursuant to such exemptions. Upon the written request of
any Holder, the Trust shall deliver to such Holder a written statement as to
whether the Trust has complied with such filing requirements. Notwithstanding
the foregoing, nothing in this Section 7 shall be deemed to require the Trust to
register any of the Trust’s securities under any section of the Exchange Act.

Section 8. Underwritten Registrations. The Holders of Registrable Securities
covered by any Registration Statement who desire to do so may sell such
Registrable Securities to an underwriter in an underwritten offering for
reoffering to the public. If any of the Registrable Securities covered by any
Registration Statement are to be sold in an underwritten offering, the
investment banker or investment bankers and manager or managers that will
administer the offering will be selected by the

 

16



--------------------------------------------------------------------------------

Holders of a majority of such Registrable Securities included in such offering,
subject to the consent of the Trust (which shall not be unreasonably withheld or
delayed), and such Holders shall be responsible for all underwriting commissions
and discounts and any transfer taxes in connection therewith. No Person may
participate in any underwritten registration hereunder unless such Person
(i) agrees to sell such Person’s Registrable Securities on the basis reasonably
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

Section 9. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
without the written consent of the Trust, the Company and the Holders of a
majority of Registrable Securities. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose securities are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect the rights of other Holders may be given by Holders of at least a
majority of the Registrable Securities being sold by such Holders pursuant to
such Registration Statement; provided that the provisions of this sentence may
not be amended, modified or supplemented except in accordance with the
provisions of the immediately preceding sentence. Notwithstanding the foregoing,
this Agreement may be amended by written agreement signed by the Trust, without
the consent of the Holders of Registrable Securities, to cure any ambiguity or
to correct or supplement any provision contained herein that may be defective or
inconsistent with any other provision contained herein, or to make such other
provisions in regard to matters or questions arising under this Agreement that
shall not adversely affect the interests of the Holders of Registrable
Securities. Each Holder of Registrable Securities outstanding at the time of any
such amendment, modification, supplement, waiver or consent or thereafter shall
be bound by any such amendment, modification, supplement, waiver or consent
effected pursuant to this Section 9(a), whether or not any notice, writing or
marking indicating such amendment, modification, supplement, waiver or consent
appears on the Registrable Securities or is delivered to such Holder.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by facsimile, by courier
guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by facsimile, (iii) one Business Day after being
deposited with such courier, if made by overnight courier or (iv) on the date
indicated on the notice of receipt, if made by first-class mail, to the parties
as follows:

 

  (i) if to a Holder, at the most current address given by such Holder to the
Trust;

 

17



--------------------------------------------------------------------------------

  (ii) if to the Trust or the Trustee, to:

Pacific Coast Oil Trust

c/o The Bank of New York Mellon Trust Company, N.A.

919 Congress Avenue, Suite 500

Austin, Texas 78701

Attention: Michael J. Ulrich

Fax: (512) 479-2553

with a copy to:

Bracewell & Giuliani LLP

111 Congress Avenue, Suite 2300

Austin, Texas 787801-4061

Attention: Thomas W. Adkins

Fax: (512) 479-3940

 

  (iii) if to the Company, to:

Pacific Coast Energy Company LP

515 South Flower Street, Suite 4800

Los Angeles, California 90071

Attention: Gregory C. Brown

Fax: (213) 225-5917

with a copy to:

Latham & Watkins LLP

717 Texas Avenue, Suite 1600

Houston, Texas 77002

Attention: Sean T. Wheeler

Fax: (713) 546-5401

or to such other address as such Person may have furnished to the other Persons
identified in this Section 9(b) in writing in accordance herewith.

(c) Approval of Holders. Whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Trust or its Affiliates (as such term is
defined in Rule 405 under the Securities Act) (other than the Company or
subsequent Holders if such Holders are deemed to be such Affiliates solely by
reason of their holdings of such Registrable Securities) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

(d) Successors and Transferees. Any Person or group of Persons who purchases any
Registrable Securities from the Company or otherwise holds any Registrable
Securities as a result of any sale, liquidation, dividend or distribution by the
Company or any of its Affiliates shall be deemed, for purposes of this
Agreement, to be a transferee of the Company, but if and

 

18



--------------------------------------------------------------------------------

only if such Person or group (i) agrees to be designated as a transferee,
(ii) is specifically designated as a transferee in writing by the Company to the
Trust and (iii) in the case of a group, such group shall collectively constitute
a Transferee for purposes of this Agreement (including without limitation, for
purposes of exercising any Demand Registration right transferred by the Company
to such group) (a “Transferee”). This Agreement shall inure to the benefit of
and be binding upon such Transferees, provided that nothing herein shall be
deemed to permit any assignment, transfer or other disposition of Registrable
Securities in violation of the terms thereof. If the Company designates any
Person as a Transferee in accordance with this Section 9(d), then the
Registrable Securities acquired by such Transferee shall be held subject to all
of the terms of this Agreement, and by taking and holding such Registrable
Securities, such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof.

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

(h) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their reasonable best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction, it being intended that all of the rights and privileges
of the parties shall be enforceable to the fullest extent permitted by law.

(i) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and the registration rights granted by the
Trust with respect to the Registrable Securities. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein, with respect to the registration rights granted by the Trust with
respect to the Registrable Securities. This Agreement supersedes all prior
agreements and undertakings among the parties with respect to such registration
rights. No party hereto shall have any rights, duties or obligations other than
those specifically set forth in this Agreement.

(j) Termination. This Agreement and the obligations of the parties hereunder
shall terminate upon the end of the Effective Period, except for any liabilities
or obligations under Section 4, 5 or 6 hereof, each of which shall remain in
effect in accordance with its terms.

 

19



--------------------------------------------------------------------------------

(k) Specific Enforcement; Venue. The parties hereto acknowledge and agree that
each would be irreparably damaged if any of the provisions of this Agreement are
not performed by the other in accordance with their specific terms or are
otherwise breached. It is accordingly agreed that each party shall be entitled
to seek an injunction or injunctions to prevent breaches of this Agreement by
the other and to enforce this Agreement and the terms and provisions hereof
specifically against the other, in addition to any other remedy to which such
aggrieved party may be entitled at law or in equity. Any action or proceeding
seeking to enforce any provision of, or based on any rights arising out of, this
Agreement may be brought against any of the parties in the FEDERAL AND STATE
COURTS LOCATED WITHIN THE STATE OF DELAWARE and each of the parties consents to
the jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world.

(l) Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (i) this Agreement is executed and delivered by the Trustee
not individually or personally, but solely as Trustee on behalf of the Trust and
(ii) under no circumstances shall the Trustee be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust under this Agreement.

[Signature page follows.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

PACIFIC COAST ENERGY COMPANY LP By:   PCEC (GP) LLC,   its general partner By:  
/s/ Randall H. Breitenbach   Randall H. Breitenbach   Chief Executive Officer

PACIFIC COAST OIL TRUST

By:  

THE BANK OF NEW YORK MELLON

TRUST COMPANY, N.A., as Trustee of

Pacific Coast Oil Trust

By:   /s/ Michael J. Ulrich   Michael J. Ulrich   Vice President

 

21